Case 1:20-cv-20118-DLG Document 19 Entered on FLSD Docket 05/05/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                        Case No. 20-20118-CV-GRAHAM

  POLINA SOROKA and SIMON SOROKA,
  Individually and as Parents and
  next friend to B. S., a minor,

  Plaintiffs,

  vs.

  MSC CRUISES, S.A.,

  Defendant.

                                           /


                                      ORDER

     THIS CAUSE comes before the Court upon Defendant’s Motion to

  Dismiss [D.E. 10].

     THE COURT has considered the Motion, pertinent portions of the

  record, and is otherwise fully advised in the premises.

  I.     FACTUAL & PROCEDURAL BACKGROUND

       On November 4, 2018, the Plaintiffs were passengers aboard

  Defendant’s cruise ship. At approximately 6:30AM, Plaintiff B.S.,

  a minor, was sleeping on the top bunk of the bunk bed in Plaintiffs’

  stateroom when the bed collapsed and fell on Plaintiff, Polina

     Soroka. On January 10, 2020, the Plaintiffs filed suit against

  Defendant MSC Cruises, S.A., alleging twelve counts of negligence.

       On March 10, 2020, Defendant MSC Cruises, S.A. filed the instant

  Motion to Dismiss, arguing Plaintiffs’ Complaint was an           improper
                                       1
Case 1:20-cv-20118-DLG Document 19 Entered on FLSD Docket 05/05/2020 Page 2 of 7



  shotgun pleading and Plaintiffs failed to state a claim. Defendant

  also requested that the Court dismiss Counts 1, 3, 5, 7, 9 and 11,

  and strike paragraphs 14 through 62 of the Complaint because these

  portions of the Complaint include legal arguments suggesting a

  heightened standard of care that Defendant argues is inconsistent

  with current maritime law. [D.E. 10].

     Plaintiffs then filed a Motion for Extension of Time to respond

  to the Motion to Dismiss by April 24, 2020, which was granted by

  this Court. [D.E. 13, 14]. On April 23, 2020, without leave, the

  Plaintiffs filed an Amended Complaint in lieu of a response to

  Defendant’s Motion. [D.E. 17]



 II.    LEGAL STANDARD

        Under Rule 8, allegations within a complaint must contain a

  “short and plain statement of the claim showing that the pleader

  is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “The statement

  need only give the defendant fair notice of what the claim is and

  the ground upon which it rests.” Thomason v. Alabama Home Builders

  Licensure Bd., 741 F. App'x 638, 641 (11th Cir. 2018) (citing

  Erickson v. Pardus, 551 U.S. 89, 93, 127 S.Ct. 2197, 167           L.Ed.2d

  1081 (2007)).

        “For the purposes of a motion to dismiss, the Court must view

  the allegations of the complaint in the light most favorable to

  Plaintiff, consider allegations of the complaint as true, and

                                       2
Case 1:20-cv-20118-DLG Document 19 Entered on FLSD Docket 05/05/2020 Page 3 of 7



  accept all reasonable inferences.”             Omar ex rel. Cannon v. Lindsey,

  334 F.3d 1246, 1247 (11th Cir. 2003) (citations omitted). “To

  survive a motion to dismiss, a complaint must contain sufficient

  factual matter, accepted as true, to state a claim to relief that

  is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (quotations and citations omitted). Accordingly, for a

  claim to have facial plausibility, a Plaintiff must plead “factual

  content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.”                     Id.

  The plausibility standard “asks for more than a sheer possibility

  that   a     defendant   has   acted    unlawfully.”    Id.   Therefore,      “[a]

  pleading      that   offers    labels    and    conclusions   or   a   formulaic

  recitation of the elements of a cause of action will not do.” Id.



III.     DISCUSSION

             A. Motion to Dismiss Complaint [D.E. 10]

         Defendant MSC Cruises, S.A., urges this Court to dismiss

  Plaintiffs’ Complaint in its entirety as an improper “shotgun”

  pleading. [D.E. 10]

         The    Eleventh   Circuit   has    recognized    the   burden    improper

  “shotgun” pleadings have on the judicial system, stating,


         This case is part of a broader phenomenon that we               have

         previously labeled “shotgun pleading.”            These types    of



                                           3
Case 1:20-cv-20118-DLG Document 19 Entered on FLSD Docket 05/05/2020 Page 4 of 7



        cases invariably begin with a long list of general

        allegations, most of which are immaterial to most of the

          claims   for    relief.   The        general      allegations      are

          incorporated    by   reference       into   each    count    of    the

          complaint; the complaint is followed by an answer that

          responds to each and every statement. If the trial judge

          does not quickly demand repleader, all is lost—extended

          and largely aimless discovery will commence, and the

          trial court will soon be drowned in an uncharted sea of

          depositions, interrogatories, and affidavits.

  Johnson Enterprises of Jacksonville, Inc. v. FPL Grp., Inc., 162

  F.3d 1290, 1333 (11th Cir. 1998).

        Further, “[s]hotgun pleadings violate Rule 8, which requires

  a short and plain statement of the claim showing that the pleader

  is entitled to relief... by fail[ing] to one degree or another ...

  to give the defendants adequate notice of the claims against them

  and the grounds upon which each claim rests.” Vibe Micro, Inc. v.

  Shabanets, 878 F.3d 1291, 1294–95 (11th Cir. 2018).

        The District Court is charged with an “inherent authority to

  control its docket and ensure the prompt resolution of lawsuits,

  which    in   some   circumstances   includes       the    power    to    dismiss   a

  complaint for failure to comply with Rule 8(a)(2) and Rule 10(b).”

  Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1320

  (11th Cir. 2015).

                                           4
Case 1:20-cv-20118-DLG Document 19 Entered on FLSD Docket 05/05/2020 Page 5 of 7



        In the instant case, the Plaintiffs’ Complaint begins with

  thirteen pages, or 104 paragraphs, of legal argument, vague factual

  allegations,    and    conclusory    statements.    The    Plaintiffs     then

  incorporates all 104 of these paragraphs into six of the Counts

  against the Defendant, and 55 paragraphs into the remaining six

  counts.

        Defendant, in its Motion to Dismiss, cites a case decided by

  this Court in which an almost identical complaint was dismissed on

  the same grounds. This Court stated, “[the] complaint contains

  eight pages of legal argument which the Court finds improperly

  incorporated into this pleading...legal arguments and contentions

  are not properly part of a complaint and will not be included in

  the statement of facts... paragraphs of legal argument, quotations,

  and citations ... have no place in a complaint.” Reese v. Carnival

  Corp., No. 20-20475-CIV, 2020 WL 584099, at *2 (S.D. Fla. Feb. 6,

  2020)(citations omitted).

        The Plaintiffs’ Complaint in this matter is glaringly similar

  to the Complaint dismissed by this Court in Reese. In fact, the

  first eight pages of the two Complaints contain identical language.

  Increasing   concern    is   drawn   from   the   fact    that   the   instant

  Complaint refers to “slipping hazards,” which are relevant to the

  facts in Reese, but irrelevant to the claims brought by Plaintiffs

  in this action which involves a collapsed bunk bed.



                                        5
Case 1:20-cv-20118-DLG Document 19 Entered on FLSD Docket 05/05/2020 Page 6 of 7



        The Plaintiffs’ Complaint, by incorporating long lists of

  vague factual allegations and conclusory statements into each

  count, lacks the specificity required to put Defendant on notice

  of the claims against it and the grounds upon which each claim

  rests.

        Defendant’s Motion to Dismiss Plaintiffs’ Complaint in its

  entirety as an improper “shotgun” pleading is therefore GRANTED.


           B. Amended Complaint

        The Court notes that Plaintiffs did not respond to Defendant’s

  Motion to Dismiss, and instead, filed an Amended Complaint. [D.E.

  17]. However, the Amended Complaint was untimely and unauthorized,

  as Plaintiffs failed to obtain leave of the Court as required by

  Rule 15(a)(2) of the Federal Rules of Civil Procedure. Further,

  Plaintiffs’ Amended Complaint contains the same deficiencies that

  warrant a dismissal of Plaintiffs’ original Complaint. The counts

  in the Amended Complaint incorporate a long list of vague factual

  allegations and conclusory statements and fail to put the Defendant

  on notice of the claims against it and the grounds upon which each

  claim    rests.   As   such,   the   Plaintiffs’   Amended   Complaint   is

  DISMISSED.

 IV.    CONCLUSION

        It is therefore ORDERED AND AJUDGED that Defendant MSC Cruises

  S.A.’s Motion to Dismiss Plaintiffs’ Complaint [D.E. 10] is hereby



                                        6
Case 1:20-cv-20118-DLG Document 19 Entered on FLSD Docket 05/05/2020 Page 7 of 7



  GRANTED.   Plaintiffs’    Complaint       [D.E.   1]   is   DISMISSED   WITHOUT

  PREJUDICE.    It is further

        ORDERED AND ADJUDGED that Plaintiffs’ Amended Complaint [D.E.

  17] is DISMISSED WITHOUT PREJUDICE. It is further

        ORDERED AND ADJUDGED that Plaintiffs are granted leave to

  file a second amended complaint, remedying the issues outlined

  herein, within ten (10) days of this Order.

        DONE AND ORDERED in Chambers at Miami, Florida, this 5th day

  of May, 2020.

                                             s/ Donald L. Graham
                                             DONALD L. GRAHAM
                                             UNITED STATES DISTRICT JUDGE

  cc:   All Counsel of Record




                                        7
